DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 and 7 objected to because of the following informalities:  
Claim 5 recites “the broaching tool as claimed in claim 14” in line 1, should read as “the broaching tool as claimed in claim 1”
Claim 7 recites “a third exit opening” in line 2, should read as “the third exit opening”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “the two lateral channels extend parallel to one another” in line 15. The specification lacks disclosure discussing the lateral channels extending parallel to one another. Furthermore, in Fig. 6, the lateral channels 42, 43 extend in a non-parallel manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noureddine (US20090196698) in view of Takeda (WO2017056969) and Oren (US20140133924).
Regarding claim 1, Noureddine teaches a broaching tool (See Fig. 1) comprising: a cutting insert (3) having a cutting edge (7) (See paragraph 0030 and Fig. 1 and 3 depicting the cutting insert 3 and the cutting edge 7); and a holder (1) which is configured to hold the cutting insert (3) (See Fig. 1 and paragraph 0030 describing the holder 1 and the cutting insert 3); wherein the holder (1) comprises a clamping region and a holding region (See modified Fig. 1 depicting the clamping and holding region), wherein the holding region comprises, at one of its ends facing away from the clamping region (See modified Fig. 1 depicting the holding region), a seat (21) for the cutting insert (3) (See Fig. 1 and paragraph 0031 describing the seat 21), which is configured and arranged such that, when the cutting insert (3) is mounted into the seat (21), the cutting edge (7) projects beyond a circumferential surface of the holding region (See modified Fig. 4 depicting the cutting edge 7 projecting beyond the circumferential surface), wherein the holding region comprises, on the circumferential surface of the holding region, a support for the cutting insert (3) (See modified Fig. 4 depicting the support), wherein the support comprises a support body (15) which is integrally formed with the holder (1) and radially projects from the circumferential surface of the holding region (See modified Fig. 4 and paragraph 0031 describing the support), wherein the support body (15) comprises a supporting surface (19, 27) on which a rear side of the cutting insert (3) abuts (See Fig. 1 depicting the supporting surface and See paragraph 0033-0034 describing the supporting surface abutting a rear side of the cutting insert 3), wherein a coolant channel extends inside the holder (1) (See paragraph 0036 describing the coolant channel and Fig. 4). Noureddine discloses a third exit opening and an upper side of the support body that forms a radially outer end face of the support body and is arranged transverse to the supporting surface. However, Noureddine fails to specifically teach wherein the coolant channel comprises two lateral exit openings which, as seen in a circumferential direction of the holder, are arranged laterally adjacent to the support and/or in lateral surfaces of the support, and wherein the coolant channel comprises a third exit opening, which is arranged on an upper side of the support body that forms a radially outer end face of the support body and is arranged transverse to the supporting surface.

    PNG
    media_image1.png
    699
    1018
    media_image1.png
    Greyscale

Modified Fig. 1 of Noureddine (US20090196698) 

    PNG
    media_image2.png
    901
    1152
    media_image2.png
    Greyscale

Modified Fig. 4 of Noureddine (US20090196698)

Takeda teaches wherein the coolant channel comprises two lateral exit openings (13, 14) which, as seen in a circumferential direction of the holder (10), are arranged laterally adjacent to the support and/or in lateral surfaces of the support (See Fig. 1 depicting the lateral exit openings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noureddine’s support to have two lateral exit openings as taught by Takeda. Doing so would provide coolant to the side of the cutting insert.
Oren teaches wherein the coolant channel (160) comprises a third exit opening (123) (See Fig. 4 depicting the third exit opening). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third exit opening of Noureddine to be on an upper side of the support body, as taught by Oren. Doing so would enhance the cooling means of the tool during machining operations.
Regarding claim 2, Noureddine as modified teaches the broaching tool as claimed in claim 1, wherein a first distance between each of the two lateral exit openings and the seat (21) is shorter than a second distance between each of the two lateral exit openings and the clamping region. See modified Fig. 1 depicting the clamping region and the seat. With the previous modification, Noureddine would teach the first distance between the lateral exit openings and the seat is shorter than the second distance between the later exit openings and the clamping region. 
Regarding claim 3, Noureddine as modified teaches the broaching tool as claimed in claim 1, wherein the coolant channel and/or the two lateral exit openings (13, 14) are configured and arranged such that exiting coolant impinges the cutting edge and/or lateral flanks adjoining the cutting edge and/or corners of the cutting insert which are located between the cutting edge and the flanks.  See 103 rejection of claim 1 in view of Takeda and See Fig. 1 of Takeda depicting the lateral exit openings and Line 78 describing the lateral exit openings are directed toward the cutting insert.
Regarding claim 5, Noureddine as modified teaches the broaching tool as claimed in claim 4, wherein the coolant channel and/or the two lateral exit openings and the third exit opening are configured and arranged such that coolant exiting from the third exit opening impinges the cutting edge (See 103 rejection of claim 1 describing the modification in view of Oren, and See Fig. 4 of Oren depicting the third exit opening 123 direction coolant toward the cutting edge) and that coolant exiting from the two lateral exit openings impinges flanks adjoining the cutting edge and/or corners of the cutting insert which are located between the cutting edge and the flanks (as previously discussed, the lateral exit openings are directed toward the cutting insert from the modification with Takeda).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noureddine (US20090196698) in view of Takeda (WO2017056969) and Oren (US20140133924) as applied to claim 1 above, and further in view of Sato (JPH0631502). 
Regarding claim 6, Noureddine as modified teaches the broaching tool as claimed in claim 1, wherein the coolant channel comprises a main channel (55) extending through the clamping region (See Fig. 4 and paragraph 0008 describing the channel passing through the tool). Although, Noureddine teaches lateral exit openings for coolant supply, Noureddine fails to specifically teach two lateral channels branching off from the main channel in the holding region, wherein the two lateral channels lead into the lateral exit openings. 
Sato teaches lateral channels branching off from the main channel (17) in the holding region (See modified Fig. 4) and wherein the lateral channel leads into the lateral exit opening (See modified Fig. 4 depicting the lateral channels and main channel).


    PNG
    media_image3.png
    663
    946
    media_image3.png
    Greyscale

Modified Fig. 4 of Sato (JPH0631502)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noureddine’s lateral exit openings with lateral channels that branch off from the main channel, as taught by Sato. Doing so would provide a passage for coolant to travel through the holder from a coolant source on to a work area. 
Regarding claim 7, Noureddine as modified teaches the broaching tool as claimed in claim 6, wherein the main channel (55) merges into a third lateral channel (53), which leads into a third exit opening which is arranged on an upper side of the support (19) (See 103 rejection of claim 1 in view of Oren which discusses the modification of the third exit opening), wherein said upper side faces away from the circumferential surface of the holding region (See modified Fig. 4 depicting the main channel 55, the third lateral channel, the support, and circumferential surface of the holding region). 
Regarding claim 8, Noureddine as modified teaches the broaching tool as claimed in claim 6, wherein the lateral channels extend from the main channel (55), which is arranged centrally inside the holder, to a respective one of the two lateral exit openings and the third exit opening at an angle through the holding region. Noureddine as modified teaches lateral channels extending from the main channel 55, and therefore would teach an angle of extension through the holding region of the holder. 
Regarding claim 9, Noureddine as modified teaches the broaching tool as claimed in claim 6. However, Noureddine as modified fails to specifically teach wherein a transverse channel, which is arranged transversely to a longitudinal axis of the holder and into which the main channel leads and from which the lateral channels branch, is located between the main channel and the lateral channels.
Sato teaches a transverse channel (See modified Fig. 4), which is arranged transversely to a longitudinal axis of the holder and into which the main channel leads and from which the lateral channels branch (See modified Fig. 4 depicting the lateral channels branching off of the transverse channel), is located between the main channel and the lateral channels (See modified Fig. 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral channels of Noureddine as modified to provide a transverse channel, as taught by Sato. Doing so would provide a way to split coolant from a main channel into lateral channels in order to provide necessary cooling means to a tool-work interface.
Claim(s) 10- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noureddine (US20090196698) in view of Forsberg (EP3112062).
Regarding claim 10, Noureddine teaches a broaching tool comprising: a cutting insert (3) having a cutting edge (7); and a holder (1) which is configured to hold the cutting insert (3) ; wherein the holder (1) comprises a clamping region and a holding region (See modified Fig. 1 depicting the clamping and holding region), wherein the holding region comprises, at one of its ends facing away from the clamping region, a seat (21) for the cutting insert (3) (See Fig. 1 and paragraph 0031 describing the seat 1), which is configured and arranged such that, when the cutting insert (3) is mounted into the seat (21), the cutting edge (7) projects beyond a circumferential surface of the holding region (See modified Fig. 4 depicting the cutting edge 7 projecting beyond the circumferential surface), wherein the holding region comprises, on the circumferential surface of the holding region, a support for the cutting insert (3) (See modified Fig. 4 depicting the support), wherein the support comprises a support body (15) which is integrally formed with the holder (1) and radially projects from the circumferential surface of the holding region (See modified Fig. 4 and paragraph 0031 describing the support), and wherein a coolant channel extends inside the holder (1). However, Noureddine fails to specifically teach two lateral channels, each of which leads into a respective one of two lateral exit openings, wherein the two lateral exit openings are, as seen in a circumferential direction of the holder, arranged on opposite sides of the support, and the two lateral channels extend parallel to one another, so that coolant exits the two lateral exit openings in two parallel coolant jets impinging the cutting edge and/or lateral flanks adjoining the cutting edge and/or corners of the cutting insert that are located between the cutting edge and the flanks.
Forsberg teaches two lateral channels (See modified Fig. 1C depicting the lateral channels), each of which leads into a respective one of two lateral exit openings (See modified Fig. 1C depicting the two lateral exit openings), wherein the two lateral exit openings are, as seen in a circumferential direction of the holder, arranged on opposite sides of the support (See modified Fig. 1C depicting the lateral exit openings and lateral channels arranged on opposite sides of axis A on the support), and the two lateral channels extend parallel to one another (See modified Fig. 1C depicting the lateral channels extending parallel to one another), so that coolant exits the two lateral exit openings in two parallel coolant jets impinging the cutting edge and/or lateral flanks adjoining the cutting edge and/or corners of the cutting insert that are located between the cutting edge and the flanks (See paragraph 0028 describing the coolant exiting toward the cutting edge and/or lateral flanks adjoining the cutting edge and/or corners of the cutting insert that are located between the cutting edge and the flanks) .


    PNG
    media_image4.png
    408
    629
    media_image4.png
    Greyscale

Modified Fig. 1C of Forsberg (EP3112062)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support body of Noureddine to provide parallel lateral channels and lateral exit openings, as taught by Forsberg. Doing so would provide necessary cooling means to the tool-work interface.
Regarding claim 11, Noureddine as modified teaches the broaching tool as claimed in claim 10, wherein the coolant channel comprises a main channel (55) extending through the clamping region (See Fig. 4 and paragraph 0008 describing the channel passing through the tool). However, Noureddine as modified fails to specifically teach a transverse channel extending transverse to the main channel, wherein the two lateral channels branch off from the transverse channel.
Forsberg further teaches a transverse channel (20) extending transverse to the main channel (See Fig. 1C depicting the transverse channel 20 and paragraph 0028 describing the movement through the tool body, where the main channel is, and flowing through the transverse channel, and into the lateral channels), wherein the two lateral channels branch off from the transverse channel (See modified Fig. 1C depicting the two lateral channels branching off).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral channels of Noureddine as modified to provide a transverse channel, as taught by Forsberg. Doing so would provide a way to split coolant from a main channel into lateral channels in order to provide necessary cooling means to a tool-work interface.
Regarding claim 12, Noureddine as modified teaches the broaching tool as claimed in claim 11, wherein the main channel (55) merges into a third lateral channel (53), which leads into a third exit opening (47) which is arranged on an upper side of the support (19), wherein said upper side faces away from the circumferential surface of the holding region (See modified Fig. 4 depicting the main channel 55, the third lateral channel 53, third exit opening 47, the support 19, and circumferential surface of the holding region).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/04/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC § 103, in light of the amended claims, have been fully considered and are not persuasive in light of this a new rejection addressing these amended claims.
Regarding the amendments to claim 1, Noureddine provides the support body comprising a supporting surface on which a rear side of the cutting insert abuts. Although Noureddine discloses an upper side of the support body that forms a radially outer end face of the support body and is arranged transverse to the supporting surface, Noureddine fails to specifically disclose that a third exit opening is present on that side. However, Examiner has provided newly found prior art reference, Oren (US20140133924), which provides a third exit opening on an upper side of the support body, which teaches the modification and motivation to provide the third exit opening on the upper side of the support body of Noureddine. 
Regarding the new claim 10, Examiner has provided a newly found reference, Forsberg (EP3112062), which teaches the parallel lateral channels as argued by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722